410 So.2d 960 (1982)
Robert H. WRAY, Appellant,
v.
DEPARTMENT OF PROFESSIONAL REGULATION, Appellee.
No. AG-465.
District Court of Appeal of Florida, First District.
March 1, 1982.
Thomas L. Powell of Douglass, Davey & Cooper, Tallahassee, for appellant.
*961 Joseph W. Lawrence, II, Tallahassee, for appellee.
JOANOS, Judge.
We affirm the order of the trial court insofar as it held Chapters 120, 455, and 458, Florida Statutes, to be facially constitutional and denied the Motion for Injunction and the Petition for Writ of Prohibition.
We must, however, disagree with the trial court's determination that the petitioner has waived the privilege afforded by Section 90.503, Florida Statutes (1979). First of all, the privilege at issue, the psychotherapist-patient privilege, inures to the patient, not the psychotherapist, and can be waived only by the patient or someone acting on the patient's behalf. Section 90.503(2) and (3), Florida Statutes (1979). Secondly, we agree with the contention of the Department of Professional Regulation that the issue of waiver of the privilege was not ripe in the proceedings before the Circuit Court. There are factual determinations yet to be made before questions as to the applicability of the psychotherapist-patient privilege and as to waiver can be resolved.
Accordingly, the provision in the order finding that petitioner has waived the privilege afforded by Section 90.503, Florida Statutes, is stricken. The order, as amended, is AFFIRMED.
BOOTH and SHIVERS, JJ., concur.